UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-8043



FRANCIS M. JONES,

                                             Petitioner - Appellant,

          versus


PATRICK CONROY, Warden; JOSEPH CURRAN,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
3305-L)


Submitted:   January 31, 2002            Decided:    February 11, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Francis M. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francis M. Jones appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001). Because no second or successive petition is permitted

unless the petitioner first receives permission from this court

pursuant to 28 U.S.C.A. § 2244 (West 1994 & Supp. 2001), the dis-

trict court properly dismissed Jones’ habeas petition.   According-

ly, we deny a certificate of appealability and dismiss the appeal.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                2